Citation Nr: 1508372	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  11-02 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral kidney cysts, to include as a result of in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2013, the Veteran and his spouse testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  Thereafter, in February 2014, this claim was remanded for additional development, to specifically include performance of a VA examination to determine the nature and likely etiology of his claimed condition.  Because that development did not occur, the appeal was again remanded in October 2014 so that the Veteran's VA examination could be rescheduled.  Although that examination was performed in November 2014, as will be discussed below, the Board finds that still further development is warranted.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the prior Board remands, the RO was instructed to arrange for a VA examination for an etiological opinion as to the likelihood that his bilateral kidney cysts were related to Agent Orange exposure during service, or were otherwise incurred in or related to his active service.  See February 2014 and October 2014 Board Remands.  Specifically, the February 2014 remand instructed that the VA examiner "must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion."  Additionally, the examiner was explicitly instructed to " consider and discuss the Veteran's lay statements regarding the circumstances of service, and onset and continuity of symptoms related to his claimed disability."  See February 2014 Board Remand.  That same instruction was repeated in the Board's October 2014 remand.  

As a matter of law, the Veteran has a right to compliance with the Board's remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, a review of the November 2014 VA examination report and opinion, performed pursuant to the Board's remands, reveals less-than-full compliance with the Board's instructions and may be prejudicial to the Veteran.  In this regard, although the November 2014 VA examiner noted the Veteran's reported history of kidney pathology and urinary symptomatology beginning during his active service and continuing since that time, in finding that the Veteran's claimed condition was less likely than not related to his active service, the examiner reasoned that "[t]here is no record of kidney cysts found during his time in service and there is no direct association of renal cysts with Agent Orange."  The rationale fails to adequately address the questions posed in the remand and fails to reconcile the Veteran's competent and credible reports of kidney and urinary pathology since his active service, and his wife's competent and credible testimony concerning his 30-year history of intermittent kidney and urinary symptoms, with the ultimate conclusion that his current kidney condition is unrelated to his active service.  See Stegall, 11 Vet. App. at 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").

Additionally, the examiner noted that there was "no evidence of an adrenal adenoma in the records"; however, the Veteran's private medical records reflect such a diagnosis.  See, e.g., January 2013 Office Visit Record from J.M.C., MD (noting an October 2012 Abdominal / Pelvis CT Scan reflecting "Stable Exophytic Cyst, Stable Hyperdense R Kidney Lesion, Neoplastic Urinary Bladder, Stable R Adrenal Adenoma").  See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion is only as good and credible as the history on which it was based, and if based on an inaccurate factual premise it has no probative value.); Sklar v. Brown, 5 Vet. App. 140 (1993).

Accordingly, as the November 2014 opinion is inadequate, a new examination and opinion are warranted to assist in determining the nature and etiology of the claimed kidney disorder, particularly in terms of its posited relationship with his military service.  

Finally, as the claim must be remanded, and because a review of the claims file reveals that he has received treatment from several private medical care providers, and, in some cases, still may be receiving ongoing treatment from these providers, the Veteran should be afforded another opportunity to obtain any outstanding private treatment records or to provide the necessary information and releases to VA to obtain those records on his behalf.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(1).


Thus, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his kidney condition.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the VBMS virtual file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the VBMS virtual claims file.

2.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral kidney condition.  The claims folder must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be annotated on the evaluation report.  

The examination should include any necessary diagnostic testing or evaluation.  All pertinent pathology and all identified conditions affecting his kidneys should be should be noted in the examination report.  

As to each disorder identified on examination or diagnosed during the pendency of this claim (i.e. bilateral kidney cysts, right kidney lesion, adrenal adenoma, etc.) the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current kidney condition had its onset during the Veteran's active duty or is otherwise causally or etiologically related to his active service or any incident therein, to include his presumed exposure to herbicides during service.

In providing this opinion(s), the examiner is asked to specifically consider and address the following:

*  The February 2013 Board hearing testimony in which the Veteran provided competent and credible reports of kidney and urinary pathology since his active service and his wife provided competent and credible testimony concerning the Veteran's 30-year history of intermittent kidney and urinary symptoms;

*  The Veteran's September 2010 statement that "[w]hile in Vietnam Nam, [he] was treated for a urinary infection (NSU)" that manifested as "difficulty passing urine and controlling the flow," and that he has "had urinary tract problems ever since returning from Vietnam";

*  The service treatment records (STRs) which contain a January 1968 note reflecting that the Veteran complained of intermittent urethral discharge and the July 1968 separation examination report noting a normal endocrine system on clinical evaluation;

*  A June 2006 VA Primary Care Note reflecting a history of "kidney stones in the 70's" but noting none since that time; 

*  A February 2007 VA Primary Care Note noting pain with percussion over the kidney areas;

*  An October 2007 VA Urology Consultation Report noting that the Veteran "presents with a history of urinary hesitancy and slow stream over the past couple of years [and] nocturia 1-2x nightly," and reflecting a right renal cyst identified on CT scan; 

*  An April 2010 Saint Francis Hospital CT Scan Report providing an impression of "[c]omplex cyst, lower pole of the right kidney" as well as an "[i]ncidental note of additional small subcentimeter cysts in both kidneys"; 

*  An October 2012 Saint Francis Hospital Radiology Report noting impressions including a "[s]table exophytic complex cyst at the lower pole of the right kidney" and a "[n]ew subcentimeter hypodense focus within the lower pole of the left kidney [that is] likely a small cyst or area of scarring"; 

*  A January 2013 Office Visit Record from J.M.C., MD noting an October 2012 Abdominal / Pelvis CT Scan reflecting "Stable Exophytic Cyst, Stable Hyperdense R Kidney Lesion, Neoplastic Urinary Bladder, Stable R Adrenal Adenoma";

*  A February 2012 Warren Clinic Treatment Record noting that "kidney function is down and will need to be followed closely."

The examiner must provide a comprehensive report, including complete explanations for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions, and including reference to the lay or medical evidence of record, as well as any medical principles or authority, relied upon in forming the opinion.

3. Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate response to the specific opinion requested, it must be returned to the providing examiner for corrective action.  

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


